            Case 1:18-cv-00461-SAG Document 59 Filed 03/10/20 Page 1 of 1



                              IN THE UNITED STATES DISTRICT COURT
                                 FOR THE DISTRICT OF MARYLAND

                                                       *
    JEFF HULBERT, et al.,                              *
                                                       *
                Plaintiffs,                            *
                                                       *
       v.                                              *       Civil Case No.: SAG-18-0461
                                                       *
    SGT. BRIAN T. POPE, et al.,                        *
                                                       *
                                                       *
                Defendants.                            *
                                                       *
       *        *      *        *      *       *       *       *       *       *       *       *

                                                   ORDER

    For the reasons stated on the record in the hearing on March 9, 2020, it is hereby ORDERED
that:

   •   Plaintiffs’ Motion for Extension of Time, ECF 53, is denied without prejudice. Plaintiffs
       may request an extension once more information is received about the timing for
       completion of discovery.

   •   The existing deadline for dispositive motions in ECF 46 is withdrawn.

   •   Defendants are directed to submit a status report on or before March 13, 2020, providing
       the Court with an update on the process and timing for acquisition of their requested
       software.

   •   Plaintiffs’ Motion for Reconsideration, ECF 52, is Granted in part. Plaintiff shall serve
       counsel for the Lt. Governor with 10 written questions (including subparts) on or before
       March 23, 2020. Within 21 days of receiving these written questions, the Lt. Governor
       shall respond to the questions in writing or, alternatively, indicate that he will sit for an in-
       person video deposition.


Date: March 9, 2020                                    __________/s/_________________
                                                             Stephanie A. Gallagher
                                                             United States District Judge
